PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Amended Answer.
Claimant seeks payment of the sum of $308.99 for damages to its insured’s automobile which occurred when the insured’s vehicle was lawfully parked on the campus of West Virginia University. Maintenance employees, while mowing the grass, scattered rocks and gravel against the finish of said vehicle.
In its Amended Answer, the respondent acknowledges the validity of the claim.
*289Based on the foregoing facts, an award in the amount of $308.99 is hereby made to the claimant.
Award of $308.99.